Title: D’Alembert Thorntone to James Madison, 20 April 1834
From: Thorntone, D’Alembert
To: Madison, James


                        
                            
                                My dear Sir,
                            
                            
                                
                                    
                                
                                April 20, 1834.
                            
                        
                        
                        Our Country still bleeds at every pore—The Constitution and Laws violated with impunity—The Treasury laid
                            open and scattered Abroad, without controul, without protection! The Voice of the People slighted and treated with
                            contempt! The Redeeming Power, Congress, rendered Venal, by Corruption, thro’ the Post-Office,
                            in Packing the Representative Chamber; thus rendering every effort abortive, to bring to Trial, the Perpetrators of these
                            foul deeds.
                        Can you, my dearest Sir, be supine, can you be inactive, at a Crisis, awful like this?
                        The State of Virginia looks up to you; she is still divided, in consequence of
                            your holding the opinion, "that the National Bank is not a Constitutional, but merely a necessary, or politick Measure,
                            growing out of a Deranged Currency."
                        After the simple & plain Suggestions, on this Head, communicated in my two former Letters, to you,
                            Permit me to ask, Do you yet entertain the same Views you did, in your Communication, to one of the Messrs. Ingersolls? If
                            not, why hesitate to make a correcting Communication thro’ the same channel?
                        I do, my dear Sir, fearlessly, challenge any Statesman, to refute the Position I have taken, in these two
                            Communications, as to the Constitutionality of a National Bank.
                        Will you suffer, for a moment, the suspicion, that pride prevents you to correct the Error? A Soul
                            magnanimous like your’s would spurn the charge. Yes, this noble inmate of your breast, when dropping its Clay tenement,
                            and winging its flight upwards, must aspirate
                        xx  in that moment,
                        As in all the Past,
                        "Oh! save my Country,
                        Heav’n!" will be your last.
                        With affectionate regard I remain, respectfully, your fellow-Citizen,
                        
                        
                            
                                D’Alembert Thorntone.
                            
                        
                    P. S. The Banking=System, is a Commercial Measure. In the hands of the State Legislatures, it is Corrupting and destroying
                            Labor, the only wealth of the Nation. Therefore, at as early a date as practicable, the States
                            ought to relinquish this Measure, and leave it in possession of the National Legislature. As to the present Executive
                            attempting to correct the Error, he lacks capacity—and his advisers are too unprincipaled,
                            honestly to serve their Country.
                        It may not be amiss to say, that I am not a Stock holder in the U. States Bank, nor have I been, direct or
                            indirect, these ten years past. But am the Son of a Revolutionary Character, who was ruined by what was called "The
                            Continental Currency"—which will ever remain a foul blot, ne’er to be obliterated, from our Financial History.
                        Notes.
                        1. I deem this Charge fully established, from the public confession, of Forsythe, McKim, Rives
                            & others, "That they were Pledged to the Administration"!
                            What, Sirs! pledged in violation of your Oath, to support the Constitution! This their Confession was made, after they knew the Constitution & Laws were violated, by the Removal of the Treasury,
                                by the President!
                        